 

Exhibit 10.4

 

ECG SERVICE AGREEMENT

 

THIS AGREEMENT is effective as of November 22, 2005 (the “Effective Date”), by
and between Covance Cardiac Safety Services Inc., a Wisconsin corporation with
offices at 9390 Gateway Drive, Reno, Nevada 89521 (“Covance”) and Advanced Life
Sciences, Inc. an Illinois corporation, having its principal place of business
at 1440 Davey Road, Woodridge, IL  60517 (“Company”) (this Agreement, as
amended, modified or supplemented from time to time being, this “Agreement”).

 

RECITALS

 

A.  Covance is engaged in the business of providing electrocardiogram (“ECG”)
analysis services and data management for the Study as defined below.

 

B.  Company desires for Covance to perform such services for Protocol CL05-001.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises and covenants contained herein, and each act done pursuant thereto,
Company and Covance agree as follows:

 

Definitions And Interpretation

 

(a)                                  Definitions - The following terms, as used
herein (unless a clear contrary interpretation appears), have the following
meanings:

 

 “Clinical Trial” means a Study or the scientific evaluation of a Drug on the
terms and conditions of the Protocol.

 

“Drug” means a new or existing drug provided by Company and which is the subject
of a Clinical Trial or Study under this Agreement.

 

 “FDA” means the United States Food and Drug Administration or any other
government body or agency that succeeds it.

 

“Investigator” with respect to any Study or Clinical Trial shall mean a licensed
physician who is a qualified clinical investigator willing and able, and engaged
by the Company, to conduct a clinical investigation of a Drug on the terms and
conditions of the Protocol and any applicable agreement between the Investigator
and Company.

 

“Project” means a Study or Clinical Trial, or any other clinical trial, project
or assignment between Covance and Company.

 

1

--------------------------------------------------------------------------------


 

“Protocol” means the document which specifies the clinical trial procedures as
written by Company as applicable for the performance of a Study or Clinical
Trial and is provided to Covance.

 

“Study” means a Clinical Trial or the scientific evaluation of a Drug on the
terms and conditions of the Protocol.

 

A.  SERVICES

 

Covance hereby agrees to perform ECG analysis and data management services 
(“Services”) for Company with respect to the Clinical Trial.  The Services shall
be performed pursuant to the terms and conditions contained herein and in the
attached Exhibit A.

 

SERVICES – COVANCE WILL PROVIDE OPERATOR ASSISTED ECG ACQUISITION, REAL-TIME
QUALITY EVALUATION AND A FAX CONTAINING ECG WAVEFORM AND CARDIOLOGIST
INTERPRETATION WITHIN THE AGREED UPON TIMEFRAME ACCORDING TO TRIAL REQUIREMENTS.
IF NEEDED, PRELIMINARY COMPUTER INTERPRETED ECG REPORTS ARE AVAILABLE WITHIN ONE
HOUR, 24 HOURS PER DAY. THE FINAL ECG WAVEFORM REPORT IS SENT WITHIN 24 HOURS OF
CARDIOLOGIST REVIEW, TO THE INVESTIGATOR SITE, VIA US MAIL.

 

Interpretation Services – Covance will provide reading of ECGs including review
of each test by a Qualified Cardiologist.  Interpretation will include standard
interval measurements, Covance interpretation codes with corresponding criteria
and diagnostic statements and a severity code corresponding to the probable
clinical relevance of ECG findings.

 

Support – Covance will provide timely consultation as required for cardiac
questions which may arise from the ECG, but it is understood that neither this
data nor Covance comments will be used for clinical management of the subject. 
Cardiologist consultation is available by phone appointment.  Emergency review
of ECGs will be accomplished upon request by the investigator.  Technical
support will include a trial specific Investigator’s ECG procedure manual,
training presentation at one investigator meeting and telephone support for
technical/procedural questions.

 

Data Collection Services – Covance will design and structure a specific database
and establish electronic report formats.  A Covance Data Control Card will be
initialized and provided to the investigator for assignment to each subject
screened in the trial.  A validation process will  be initiated by Covance for
demographic confirmation by the site and/or trial monitor following the
subject’s first ECG.

 

Reporting – At regularly scheduled intervals, as agreed to by Covance and
Company in advance, Covance will provide Company with an electronic report. 
Each ECG record will be identified by a Covance identification number and will
include subject demographic data specific to each trial.  Each ECG record will
also contain ECG results as described above.  Covance’s standard file format is
ASCII.

 

2

--------------------------------------------------------------------------------


 

Language – All ECG report data, including demographics, measurements and
interpretation will be delivered in English.  Procedure manuals and other
supplemental documentation may be converted to another language for an
additional fee.  Interpreter services are available for operator assisted ECG
transmission on an as-needed basis and are included in the fees described in the
IPA.

 

Equipment – Covance will deliver one MTX-2 ECG device to each investigator site
with all supplies necessary to perform the tests.  Additional supply items are
available from Covance ECG Client Services Center and will be supplied at no
additional charge as the trial progresses.  Equipment and supplies are to be
used only for trial subjects and are to be returned to Covance within sixty (60)
days of trial completion. Defective equipment is to be returned to Covance
within 60 days to avoid being invoiced at the replacement cost of $1495 for each
defective device.    It is the responsibility of the investigator to verify the
quality of lead placement and proper equipment usage and to promptly transmit
ECGs to the Covance Data Center.

 

Equipment Repair/Loss – Covance will repair the MTX-2s at no charge to Company
if such repair is the result of normal wear and tear as determined by Covance in
its reasonable discretion; and (a) if the damage is not due to normal wear and
tear, Covance shall invoice Company for the cost of the repair up to a maximum
of $1495 per MTX-2.  Company shall pay such invoiced amounts within thirty (30)
days of receipt of the applicable invoice; and (b) in the event of MTX-2 loss,
Company shall notify Covance of such loss and pay $1495 per MTX-2, within thirty
(30) days of notification.

 

Relocation/Re-assignment – Covance will relocate an MTX-2 for a fee of $200 per
relocation.  Each relocation requires written notification and must be agreed to
by both parties.

 

Site/Unit Increases – Upon thirty (30) days prior written notice and agreement
upon required adjustments to the fees payable hereunder, Company may increase
the number of sites to be authorized under this Agreement or may request
additional MTX-2 units for existing sites.

 

B.  FEES AND BILLINGS

 

Company will pay Covance for Services according to the Fees listed in Exhibit A.

 

If Company requests a material change to the Protocol at any time, which would
affect service costs, Covance will revise fees to reflect the increase or
decrease in costs.

 

B.1  Project Start Up Fee.  Upon contract signature a non-refundable project
start-up fee, as listed in Exhibit A, will be invoiced.  This fee may be
adjusted upward if Company makes any revisions to the Clinical Trial database
after it has been established but in no event shall this fee be adjusted without
the prior consent of the Company.  However, this fee will not be adjusted
downward after the database has been completed, as the scope of the original
work will have been fulfilled.

 

3

--------------------------------------------------------------------------------


 

B.2  Invoice and Billing. An invoice for all testing reported during the prior
period and monthly maintenance will be issued to Company on a monthly basis and
will consist of a summary invoice. Supporting detail of visits, by Investigator,
is available upon request. Invoices from Covance are due thirty (30) days from
the date of the invoice.  VAT will be detailed separately.

 

Funds are to be paid in lawful money of the United States. Payments may be made
by wire transfer to: PNC Bank NA ABA 0312-07607 for further credit to Covance
Cardiac Safety Services Inc. account number 8011578621 or by courier service to
Covance Cardiac Safety Services Inc, P.O. Box 828247, Philadelphia PA
19182-8247. All payments will be made without deduction or offset.

 

If Company pays, or Covance otherwise receives, less than the full amount then
owing, Company’s payment will not constitute or be construed less than as on
account of the earliest compensation due. Covance may accept any check or
payment in any amount without prejudice to Covance’s right to recover the
balance of the amount due or to pursue any other right or remedy. No endorsement
or statement on any check or payment or in any letter accompanying any check or
payment or elsewhere will be construed as an accord or satisfaction.

 

C.  PROPERTY OWNERSHIP

 

All materials, documents, information, programs and suggestions of every kind
and description supplied to Covance by or on behalf of Company or prepared or
developed by Covance pursuant to this Agreement (except for Covance procedural
manuals, development processes or data, personnel data and Covance developed
know-how, technology and software) shall be the sole and exclusive property of
Company.

 

D.  PATENT RIGHTS

 

Covance will disclose promptly to Company or its nominee any and all patentable
inventions, discoveries and improvements conceived or made by Covance in the
course of providing services to Company pursuant to this Agreement and relating
to such services, and Covance agrees to assign all its interests therein to
Company or its nominee; provided Company requests such assignment within one
year of notification of such invention and agrees to grant Covance and its
affiliates a royalty free, non-exclusive license to use any such patentable
invention, discovery or improvement; provided, further, that Covance shall
retain all rights to any data, processes, software (including codes),
technology, means, know-how and delta flags developed by Covance including, but
not limited to, those which relate to laboratory testing or data collection or
data management.  Whenever requested to do so by Company, Covance will execute
any and all applications, assignments or other instruments and give testimony
which Company shall deem reasonably necessary to apply for and obtain any
Letters of Patent of the United States of America or of any foreign country or
to otherwise protect Company’s interest therein, and Company shall compensate
Covance for the time devoted to said activities and reimburse it for expenses
incurred.  These obligations shall continue beyond the termination of this
Agreement with respect to patentable inventions, discoveries and improvements
conceived or made by

 

4

--------------------------------------------------------------------------------


 

Covance while providing services to Company pursuant to this Agreement, and
shall be binding upon Covance’s  assignees.

 

E.  CONFIDENTIAL INFORMATION/LEGAL PROCEEDINGS

 

Covance agrees that all materials, documents and information provided to it by
Company and, except as provided in Section C, all test information, data and
records developed by Covance exclusively in connection with the performance of
its services pursuant to this Agreement is and shall be the sole property of
Company and considered as confidential information (collectively, the
“Confidential Information”).  Covance agrees to hold the Confidential
Information in strict confidence and in a manner consistent with the way in
which Covance maintains the confidentiality of its own proprietary information
and Covance shall disclose the Confidential Information to Investigators and
Covance employees, officers, directors and representatives only on a
need-to-know basis.  Covance agrees that, except as necessary to fulfill its
obligations under this Agreement, Covance will not use or disclose to any other
third party any of the Confidential Information; provided, however, that Covance
will have no obligation to not use or maintain as confidential any information
which otherwise would be treated as Confidential Information if such
information:  (a) now or later becomes publicly available through no fault of
Covance; (b) is obtained by Covance from a third party not under obligation to
Company with respect to such Confidential Information; (c) is already in
Covance’s possession as indicated in its written records; or (d) is required to
be disclosed by any law, rule, regulation, order, decree or subpoena or other
legal process, in which event Covance will give Company, if practicable, advance
written notice to permit Company to seek a protective order or other similar
order with respect to such Confidential Information.  The foregoing obligations
of non-use and confidentiality will extend for five years beyond the date of
disclosure or generation of such Confidential Information.

 

If Covance shall be obligated to provide testimony or records regarding any 
Clinical Trial in any legal or administrative proceeding, then Company shall
reimburse Covance its out-of-pocket costs therefor plus an hourly fee for its
employees or representatives equal to the internal fully burdened cost to
Covance of such employee or representative.

 

Nothing contained in this Section E shall be interpreted to limit the rights and
obligations of the parties under Section C hereof and to the extent that any
conflict arises in applying the provisions of Sections C and E, the provisions
of Section C shall control.

 

F.  COMPLIANCE

 

Performance - Covance will perform its services in accordance with the current
state of the electrocardiographic art and the terms of this Agreement. COVANCE
MAKES NO OTHER EXPRESS OR IMPLIED COMMITMENTS OR WARRANTIES CONCERNING THE
PERFORMANCE OF ITS SERVICES.

 

The parties acknowledge and agree that Basic Services are provided solely as
diagnostic aids and are only to be used by treating physicians in reaching any
diagnosis or clinical decision.  Covance

 

5

--------------------------------------------------------------------------------


 

makes no warranties concerning the Basic Services hereunder, express or implied,
and therefore disclaims any liability for any and all direct or indirect damages
arising out of, or in any manner related to physician diagnosis, clinical
decisions, or any other use of work product generated by the provision of the
Basic Services.  Additionally, Company shall not be entitled to claim
consequential, indirect or special damages or loss of profit for non-conforming
services, for late completion of services or for breach of this agreement.

 

Change in Requirements - Should such government regulatory requirements be
changed, Covance will make every reasonable effort to satisfy the new
requirements.  In the event that compliance with such new regulatory
requirements necessitates a change in this Agreement,  Covance will submit to
Company a revised technical and cost proposal for Company’s acceptance prior to
performing services.

 

Conflicts - In the event of a conflict in government regulation, Company will
designate the applicable regulations to be followed by Covance in the
performance of its services.

 

G.  DATA CENTER VISITS

 

Company’s representatives may visit Covance’s  facility at reasonable times and
with reasonable frequency during normal business hours to observe the progress
of a Clinical Trial.  All such visits shall be scheduled in advance by Company. 
Company acknowledges that Company representatives granted access to Covance’s 
facilities during any such visits may have access to confidential and
proprietary information of Covance. Company agrees that all such confidential
and proprietary information of Covance obtained or observed by Company during
such visits shall remain the sole property of Covance and Company shall keep
such information confidential and shall not use or disclose it to any third
party without Covance prior written consent.

 

H.  INDEMNIFICATION

 

Company shall indemnify Covance and its respective affiliates and their
respective officers, directors, employees and agents (“Covance Group”) from any
loss, damage, cost or expense (including reasonable attorney’s fees) (a “Loss”)
arising from any claim, demand, assessment, action, suit or proceeding (a
“Claim”) arising from or related to (i) personal injury to a participant in the
Clinical Trial directly or indirectly caused by the Drug, (ii) Covance’s
performance of or involvement with the Clinical Trial or its obligations under
this Agreement, (iii) this Agreement, the Clinical Trial or any aspect thereof
set forth in the Protocol violating any applicable law, rule, regulation or
ordinance, (iv) the Drug’s harmful or otherwise unsafe effect, including,
without limitation, a Claim based upon Company’s or any other person’s use,
consumption, sale, distribution or marketing of any substance, including the
Drug, or (v) the negligence, gross negligence or intentional misconduct or
inaction of Company in the performance of its obligation under this Agreement or
the Protocols related to any Clinical Trial; provided that if such Loss or Claim
(other than a Loss or Claim described in clause (iv)) hereof arises in whole or
in part from Covance’s negligence, gross negligence or intentional misconduct or
inaction, then the amount of such Loss that Company shall indemnify the
appropriate person or entity within the Covance Group pursuant to this Section H
shall be reduced by an amount in proportion to the percentage

 

6

--------------------------------------------------------------------------------


 

of Covance’s responsibilities for such Loss as determined by a court of
competent jurisdiction in a final and non-appealable decision or in a binding
settlement between the parties.  Company shall not indemnify the Covance Group
from any Loss from any Claim described in clause (iv) hereof arising solely from
the willful misconduct or inaction or gross negligence of Covance.

 

Covance shall indemnify Company and its officers, directors, employees and
agents (“Company Group”) from any Loss arising from any Claim for personal
injury to Clinical Trial participants or personal injury to any employee within
the Company Group or property damage arising or occurring during the conduct of
the Clinical Trial as a result of Covance’s negligence, gross negligence or
intentional misconduct or inaction; provided that if such Loss or Claim hereof
arises in whole or part from the Company Group’s negligence, gross negligence or
intentional misconduct or inaction, then the amount of the Loss that Covance
shall indemnify the Company Group for pursuant to this Section H shall be
reduced by an amount in proportion to the percentage of Company Group’s
responsibilities for such Loss as determined by a court of competent
jurisdiction in a final and non-appealable decision or in a binding settlement
between the parties.

 

Upon receipt of notice of any Claim which may give rise to a right of indemnity
from a party, a person or entity entitled to seek indemnification pursuant to
the foregoing provisions (the “Indemnified Party”) shall give written notice
thereof to the other party (the “Indemnifying Party”) with a Claim for
indemnity.  Such notice shall indicate the nature of the Claim and the basis
therefor.  Promptly after a Claim is made for which the Indemnified Party seeks
indemnity, the Indemnified Party shall permit the Indemnifying Party, at its
option and expense, to assume the complete defense of such Claim, provided,
however, that (a) the Indemnified Party will have the right to participate in
the defense of any such Claim at its own cost and expense, (b) the Indemnifying
Party will conduct the defense of such Claim, with due regard for the business
interest and potential related liability of the Indemnified Party and (c) the
Indemnifying Party will, prior to making any settlement, consult with the
Indemnified Party as to the terms of such settlement.  The Indemnified Party
shall have the right, at its election, to release and hold harmless the
Indemnifying Party from its obligations hereunder with respect to such Claim and
assume a complete defense of the same in return for payment by the Indemnifying
Party to the Indemnified Party of the amount of the Indemnifying Party’s
settlement offer.  The Indemnifying Party will not, in defense of such Claim,
except with the consent of the Indemnified Party, consent to the entry of any
judgment or enter into any settlement which does not include, as an
unconditional term thereof, the giving by the claimant or plaintiff to the
Indemnified Party of a release from all liability in respect thereof.  After
notice to the Indemnified Party of the Indemnifying Party’s election to assume
the defense of such Claim, the Indemnifying Party shall be liable to the
Indemnified Party for such legal or other expenses subsequently incurred by the
Indemnified Party in connection with the defense thereof at the request of the
Indemnifying Party.  As to those Claims with respect to those which the
Indemnifying Party does not elect to assume control of the defense, the
Indemnified Party will afford the Indemnifying Party an opportunity to
participate in such defense, at the Indemnifying Party’s own cost and expense,
and will not settle or otherwise dispose of any of the same without the consent
of the Indemnifying Party, which may not be unreasonably withheld or delayed.

 

7

--------------------------------------------------------------------------------


 

The obligations of the parties under Section H shall survive the termination of
this Agreement.  Further, a breach by the Indemnified Party of its obligations
under this Agreement shall not relieve the Indemnifying Party of its obligations
under this Section unless such breach was solely responsible for the Loss or
Claim as determined by a court of competent jurisdiction in a final and
non-appealable decision or in a binding settlement between the parties.

 

I.  DEFAULT

 

If Covance shall be in default of its material obligations under this Agreement,
then Company shall promptly notify Covance in writing of any such default. 
Covance shall have a period of thirty (30) days from the date of receipt of such
notice within which to cause the cure of such default.  If Covance shall fail to
so cause such cure, then this Agreement shall, at Company’s option and upon
notice to Covance, immediately terminate.  In any event, Company’s sole remedy
for any default by Covance under this Agreement shall be the refund of all money
paid to Covance with respect to any such affected Clinical Trial.  UNDER NO
CIRCUMSTANCES SHALL COMPANY BE ENTITLED TO, NOR SHALL COVANCE BE RESPONSIBLE
FOR, ANY INCIDENTAL, INDIRECT, CONSEQUENTIAL OR SPECIAL DAMAGES ARISING IN
CONNECTION WITH COVANCE’S DEFAULT OR BREACH OF THEIR OBLIGATIONS UNDER THIS
AGREEMENT, EXHIBIT A, OR ANY DOCUMENTS RELATED THERETO.

 

J.  INSURANCE

 

Covance shall secure and maintain in full force and effect through the
performance of its services insurance coverage for (a) Worker’s Compensation,
(b) General Liability, and (c) Automobile Liability in amounts appropriate to
the conduct of Covance’s business.  Certificates evidencing such insurance will
be made available for examination upon request by Company.

 

K.  DATA RETENTION

 

Covance will maintain all data collected during a Clinical Trial in an
immediately retrievable format at all times during the Clinical Trial and for a
period of three months after the completion of the Clinical Trial.  Thereafter,
all data will be retained in archive files for at least two years after FDA
approval of the new drug application according to Company communication to
Covance, but not later than five years after the submission of the new drug
application.

 

L.  FORCE MAJEURE

 

No party shall be liable for a delay in performance or failure to perform this
Agreement if such delay or failure is due to acts of God or any other event
beyond the control of the parties, including, without limitation, fire,
explosion, weather, disease, war, insurrection, civil strife, riots, government
action or power failure, provided, however, that the party who is unable to
perform resumes performance as soon as possible following the end of the event
causing delay or failure.  Any deadline or time for performance specified in
this Agreement which falls due during

 

8

--------------------------------------------------------------------------------


 

or subsequent to the occurrence of any of the events referred to above shall be
automatically extended for a period of time equal to the period of delay caused
by any such event.

 

Covance will promptly notify Company if, by reason of any of the events referred
to above, Covance is unable to meet any deadline or time for performance
specified in this Agreement.  In the event that any part of Covance’s services
are rendered invalid as a result of any such event, Covance will, upon written
request from Company and at Company’s sole cost and expense, repeat that part of
the services affected by the event.

 

M.  TERMINATION

 

Company may terminate this Agreement at any time for any reason upon thirty (30)
days written notice to Covance, except when the reason for termination is the
safety of patients, then it can be terminated immediately.  In the event of such
termination, Covance shall be entitled to full payment for work performed on the
Clinical Trial up through the date work on such Clinical Trial is concluded, as
calculated in accordance with the provisions of this Agreement, including,
without limitation, all fees and other out-of-pocket expenses of Covance for
such Clinical Trial.  Covance shall use reasonable efforts to conclude or
transfer the Clinical Trial as expeditiously as practicable and in accordance
with all applicable laws, rules and regulations, including those of the FDA. 
Further, Covance and Company shall cooperate with each other during such
Clinical Trial termination to safeguard patient safety, continuity of patient
treatment and to comply with applicable laws, rules and regulations.

 

N.  OBLIGATIONS NOTWITHSTANDING TERMINATION

 

The termination of this Agreement shall not relieve either party of its
obligations to the other with respect to (a) maintaining the confidentiality of
Confidential Information, (b) assignment of inventions and assistance with
respect thereto, (c) indemnification, (d) compensation for services performed,
and (e) retention of records.

 

O.  INDEPENDENT CONTRACTOR

 

It is understood and agreed that Covance shall perform its duties as an
independent contractor and not as an agent, employee, partner or joint venture
of Company.  Covance will have no authority to bind or commit Company in any
manner whatsoever and will not, at any time, hold itself out to third parties as
having authority to enter into or incur any commitments, expenses, liabilities
or obligations of any nature on behalf of Company, except pursuant to this
Agreement.

 

P.  ADVERTISING

 

Neither party shall use the name of the other party or the names of the
employees of the other party in any advertising or sales promotional material or
in any publication without the prior written permission of such party.

 

9

--------------------------------------------------------------------------------


 

Q.  MODIFICATIONS

 

No amendments or modifications to this Agreement may be made without the written
Agreement of Company and Covance as to this Agreement.

 

R.  LAW

 

This Agreement shall be interpreted in accordance with the laws of the State of
Illinois. It is the intention of the parties that in the event disputes should
arise between the parties over the interpretation and application of this
Agreement, the parties will first attempt to settle such disputes by negotiation
and consultation between the senior executives of Company and Covance and other
parties familiar with this Agreement,  Clinical Trial or Protocol.

 

S.  COSTS OF LITIGATION

 

In the event that any party commences legal proceedings against the other party
in connection with this Agreement, the party prevailing through a final
non-appealable decision of the court of competent jurisdiction shall be entitled
to recover its costs and expenses of litigation (including reasonable attorneys’
fees) from the other party.

 

T.  BINDING EFFECT

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their successors and assigns; provided, however, that neither party
shall have the right to assign this Agreement or any of the rights set forth
herein or delegate any of the obligations hereunder without the prior written
consent of the other party.

 

U.  ENTIRE AGREEMENT

 

This Agreement represents the entire understanding between the parties with
respect to the subject matter hereof as of the Effective Date, and this
Agreement supersedes all prior agreements, negotiations, understandings,
representations, statements and writings between the parties relating thereto.

 

V.  WAIVER

 

No waiver of any term, provision, or condition of this Agreement whether by
conduct or otherwise in any one or more instances shall be deemed to be or
construed as a further or continuing waiver or estoppel of any such term,
provision, or condition or of any other term, provision, or condition of this
Agreement.

 

W.  SEVERABILITY

 

If any term or provision of this Agreement shall be held invalid or
unenforceable, the remaining terms hereof shall not be affected but shall be
valid and enforced.

 

10

--------------------------------------------------------------------------------


 

X.  CONTACT

 

Until further notice Company’s contact with Covance will be the Project Manager,
or such persons as said person shall designate and Covance’s contact within
Company will be David A. Eiznhamer, Ph.D.or such persons as said person shall
designate, for purposes of this Agreement.

 

Y.  NOTICES

 

All notices required to be given under this Agreement shall be in writing and
shall be deemed to have been duly given if delivered personally or mailed first
class, registered or certified mail, return receipt requested,  postage paid:

 

a.  If to Company to:

 

Advanced Life Sciences, Inc.

 

 

1440 Davey Road

 

 

Woodridge, IL 60517

 

 

Attention: David A. Eiznhamer, Ph.D.

 

 

 

With a copy to:

 

Advanced Life Sciences, Inc.

 

 

1440 Davey Road

 

 

Woodridge, IL 60517

 

 

Attention: Chief Legal Counsel

 

 

 

b.  If to COVANCE to:

 

Covance Cardiac Safety Services Inc.

 

 

9390 Gateway Drive

 

 

RENO, NEVADA 89521 USA

 

 

Attention: Director/Controller

 

or at such other place as either party shall hereafter furnish to the other
party in writing.   Notices shall be deemed given on the date of personal
delivery or deposit in the mail as specified above.

 

Z.  CAPTIONS

 

Any caption used in this Agreement is inserted for convenience and reference
only and is to be ignored in the construction and interpretation of the
provisions hereof.

 

[Signature page follows]

 

11

--------------------------------------------------------------------------------


 

[Signature page to ECG Service Agreement]

 

IN WITNESS WHEREOF, the parties by their duly authorized officers have executed
this Agreement on the dates set forth below, to be effective on the Effective
Date set forth on the first page of this Agreement.

 

Advanced Life Sciences, Inc.

Covance Cardiac Safety Services Inc.

 

 

 

 

 

 

 

 

By:

/s/ John L. Flavin

 

By:

/s/ Trenton L. Harris

 

 

 

 

 

Name:

John L. Flavin

Name:

Trenton L. Harris

 

 

 

 

Title:

President

Title:

Director/Controller

 

 

 

 

Date:

November 22, 2005

Date:

November 18, 2005

 

12

--------------------------------------------------------------------------------

 